                Case 19-10248-CSS            Doc 214      Filed 06/26/19       Page 1 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                     Chapter 11

Avadel Specialty Pharmaceuticals, LLC, 1                   Case No. 19-10248 (CSS)

                         Debtor.


                      NOTICE OF AGENDA OF MATTERS SCHEDULED
                       FOR HEARING ON JUNE 28, 2019 AT 11:00 A.M.
         Location: Before the Honorable Christopher S. Sontchi, 5th Floor, Courtroom No. 6

UNCONTESTED MATTER UNDER CNO:

1.       Debtor’s Motion for Entry of an Order Enlarging the Time Within Which to File Notices
         of Removal [Docket No. 170, Filed May 8, 2019]

                Response Deadline: May 22, 2019 at 4:00 p.m.

                Response(s) Received: None.

                Related Documents:

                         A.      Certificate of No Objection [Docket No. 189, Filed May 28, 2019]

         Status: A certificate of no objection has been filed. No hearing is necessary unless the
         Court has questions.

APPROVAL OF FEE APPLICATIONS:

2.       Interim and Final Approval of Fee Applications of Estate-Compensated Professionals

                Response Deadline:        Cassel Salpeter (First and Final): May 30, 2019 at 4:00 p.m.

                                          Greenberg Traurig (Interim): June 19, 2019 at 4:00 p.m.

                                          MCA Financial (Interim): June 24, 2019 at 4:00 p.m.

                Responses Received: None.

                Related Documents:


1
 The business address and the last four (4) digits of the Debtor’s federal tax identification number is Avadel
Specialty Pharmaceuticals, LLC, 16640 Chesterfield Grove Road, Suite 200, Chesterfield, MO 63005 (8959).
                Case 19-10248-CSS             Doc 214       Filed 06/26/19       Page 2 of 4



                                  A. See Exhibit A, attached hereto.

                 Status: A binder containing the fee applications listed on Exhibit A 2 was
                 submitted to the Court on June 21, 2019. Certificates of no objection have been
                 filed with respect to each of the applications. No hearing is necessary unless the
                 Court has questions.

Dated: June 26, 2019                                GREENBERG TRAURIG, LLP

                                                    /s/ Dennis A. Meloro
                                                    Dennis A. Meloro (DE Bar No. 4435)
                                                    1007 North Orange Street, Suite 1200
                                                    Wilmington, Delaware 19801
                                                    Telephone: (302) 661-7000
                                                    Facsimile: (302) 661-7360
                                                    Email: melorod@gtlaw.com
                                                      -and-
                                                    Paul J. Keenan Jr. (admitted pro hac vice)
                                                    John R. Dodd (admitted pro hac vice)
                                                    Reginald Sainvil (admitted pro hac vice)
                                                    Greenberg Traurig, P.A.
                                                    333 S.E. 2nd Avenue, Suite 4400
                                                    Miami, FL 33131
                                                    Telephone: (305) 579-0500
                                                    Facsimile: (305) 579-0717
                                                    Email: keenanp@gtlaw.com
                                                            doddj@gtlaw.com
                                                            sainvilr@gtlaw.com
                                                    -and-
                                                    Sara A. Hoffman (admitted pro hac vice)
                                                    Greenberg Traurig, LLP
                                                    200 Park Avenue
                                                    New York, NY 10166
                                                    Telephone: (212) 801-9200
                                                    Facsimile: (212) 801-6400
                                                    Email: hoffmans@gtlaw.com

                                                    Counsel for the Debtor
                                                    and Debtor-in-Possession



2
 The Certificate of No Objection with respect to the MCA Financial First Interim Fee Application [Docket No. 213]
was filed on June 25, 2019 and is being included with this agenda.


                                                       2
             Case 19-10248-CSS        Doc 214     Filed 06/26/19    Page 3 of 4



                                 EXHIBIT A
                 INDEX OF FEE APPLICATIONS FOR FEE HEARING

A. First and Final Fee Application of Cassel Salpeter & Co., LLC, Debtor’s Investment Banker,
   for Compensation for Services Rendered and Reimbursement of Expenses Incurred During
   the Period February 6, 2019 Through April 30, 2019 [Docket No. 173, Filed May 10, 2019]

       1. Certificate of No Objection [Docket No. 198, Filed June 5, 2019]

B. First Interim Application of Greenberg Traurig, LLP for Compensation for Services
   Rendered and Reimbursement of Expenses as Counsel to the Debtor for the Period February
   6, 2019 Through April 30, 2019 [Docket No. 193, Filed May 30, 2019]

       1. First Monthly Fee Application of Greenberg Traurig, LLP for Compensation and
          Reimbursement of Expenses as Counsel to the Debtor and Debtor in Possession for
          the Period February 6, 2019 Through and Including February 28, 2019 [Docket No.
          167, Filed April 30, 2019]

       2. Certificate of No Objection - No Order Required [Docket No. 182, Filed May 22,
          2019]

       3. Second Monthly Fee Application of Greenberg Traurig, LLP for Compensation and
          Reimbursement of Expenses as Counsel to the Debtor and Debtor in Possession for
          the Period March 1, 2019 Through and Including March 31, 2019 [Docket No. 168,
          Filed April 30, 2019]

       4. Certificate of No Objection - No Order Required [Docket No. 183, Filed May 22,
          2019]

       5. Third Monthly Fee Application of Greenberg Traurig, LLP for Compensation and
          Reimbursement of Expenses as Counsel to the Debtor and Debtor in Possession for
          the Period April 1, 2019 Through and Including April 30, 2019 [Docket No. 181,
          Filed May 17, 2019]

       6. Certificate of No Objection - No Order Required [Docket No. 202, Filed June 8,
          2019]

       7. Certificate of No Objection Regarding First Interim Application of Greenberg
          Traurig, LLP for Compensation for Services Rendered and Reimbursement of
          Expenses as Counsel to the Debtor for the Period February 6, 2019 Through April 30,
          2019 [Docket No. 212, Filed June 21, 2019]

C. First Interim Fee Application of MCA Financial Group for Compensation for Services
   Rendered and Reimbursement of Expenses Incurred as Financial Advisor to the Debtor and
   Debtor-in-Possession for the Period From February 6, 2019 Through April 30, 2019 [Docket
   No. 197, Filed June 4, 2019]

       1. First Monthly Fee Application of MCA Financial Group, Ltd. For Compensation and
                                            3
      Case 19-10248-CSS       Doc 214    Filed 06/26/19   Page 4 of 4



   Reimbursement of Expenses as Financial Advisor to the Debtor for the Period From
   February 6, 2019 Through and Including February 28, 2019 [Docket No. 115, Filed
   April 4, 2019]

2. Certificate of No Objection - No Order Required [Docket No. 185, Filed May 23,
   2019]

3. Second Monthly Fee Application of MCA Financial Group, Ltd. For Compensation
   and Reimbursement of Expenses as Financial Advisor to the Debtor for the Period
   From March 1, 2019 Through and Including March 31, 2019 [Docket No. 166, Filed
   April 24, 2019]

4. Certificate of No Objection - No Order Required [Docket No. 186, Filed May 23,
   2019

5. Third Monthly Fee Application of MCA Financial Group, Ltd. For Compensation and
   Reimbursement of Expenses as Financial Advisor to the Debtor for the Period From
   April 1, 2019 Through and Including April 30, 2019 [Docket No. 171, Filed May 9,
   2019]

6. Certificate of No Objection - No Order Required [Docket No. 194, Filed May 30,
   2019]

7. Certificate of No Objection Regarding First Interim Fee Application of MCA
   Financial Group for Compensation for Services Rendered and Reimbursement of
   Expenses Incurred as Financial Advisor to the Debtor and Debtor-in-Possession for
   the Period From February 6, 2019 Through April 30, 2019 [Docket No. 213, Filed
   June 25, 2019]




                                     4
